DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, encompassed by Claims 1, 7-9, 12-14, and 18 in the reply filed on April 19, 2021 is acknowledged.  As a result, Claims 2-6, 10, 11, 15-17, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. 

Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “G” in Figure 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “image obtaining unit,” “brightness value calculation unit,” “pixel value extraction unit,” “storage unit,” and “composite image generation unit” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 2015/0381871 A1) in view of Anderson et al. (US 2009/0303055 A1; herein “Anderson”).
The Examiner recognizes that Claims 1, 14, and 18 are directed towards different statutory classes, but essentially mirror each other.  For consistency among the rejections, the Examiner has rejected these claims together.
For Claims 1, 14, and 18, Makino discloses, as shown in figures 1 and 6, an image processing apparatus (103) comprising: 
an image obtaining unit (103) that obtains a plurality of frame images of a same scene (see paragraph [0034]); 
a brightness value calculation unit (103) that calculates a brightness value corresponding to a minute region (e.g., a block) constituting each frame image based on the plurality of frame images (see figure 6 and paragraphs [0043] and [0044]); 
a pixel value extraction unit (103) that extracts a pixel value corresponding to the minute region (e.g., a block) of a frame image in which the brightness value of the minute region (e.g., a block) is a brightness value lower than the brightness value of the minute region of another frame image in the plurality of frame images (see paragraphs [0044] and [0045]; the difference in 
a storage unit (103) that stores the pixel value extracted by the pixel value extraction unit (see paragraph [0041], the image processing unit 103 at least provides temporal storage of the image data output from the image sensor 107 while said image data is being processed to produce a composite image); and 
a composite image generation unit (103) that generates a composite image corresponding to the scene based on the pixel value stored in the storage unit (see paragraphs [0044] and [0045]; the difference in luminance between the same blocks in two frames are compared and the lowest among the two is extracted and used in the composite image).
Makino also discloses, as shown in figures 1 and 6, a non-transitory computer readable recording medium storing a program causing a computer to execute the functions of the image processing apparatus described above (see paragraph [0087]).  
Additionally, Makino provides an image processing apparatus that minimizes a specular reflection component when imaging a moving object.  See figures 7A-7E and paragraphs [0049]-[0052].  Paragraph [0004] suggests the moving object is a body of water.  However, Makino does not make it clear if the plurality of frame images of the same scene include a water surface having a wave.
On the other hand, Anderson discloses this feature.  For example, Anderson discloses an image processing apparatus that obtains a plurality of frame images of the same scene include a water surface having a wave.  See Abstract and figure 1.  In more detail, Anderson’s image processing apparatus is shown in figure 2.  As shown in figure 4, Anderson includes a data acquisition step in step 4000.  The data acquired are frame images of the same scene that include 
Anderson discloses that the invention is advantageous in detecting possible drowning victims in a body of water.  See paragraph [0002].  As discussed above, Makino is directed towards clear imaging in a body of water.  See paragraph [0004].  Adding Anderson to Makino would provide an additional advantage of detecting drowning victims when the water is a body of water where swimmers are present.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Anderson’s data acquisition targets in the apparatus disclosed by Makino.
As for Claim 7, Makino discloses, as shown in figures 1 and 6, wherein the minute region (e.g., a block) is a region of one pixel (see paragraph [0043]).
As for Claim 8, Anderson discloses, as described in paragraphs [0010], [0033], [0068], [0093], and [0118], wherein the wave is an artificially generated wave (e.g., by a swimmer swimming in a pool).
For Claim 9, Makino discloses, as shown in figures 1 and 6, an imaging apparatus (101) comprising: 
the image processing apparatus (103) according to claim 1.
As for Claim 12, Makino does not further disclose wherein the same scene including the water surface having the wave is imaged by fixing the imaging apparatus at a fixed point, but Anderson discloses this feature.  For example, Anderson discloses, as shown in figures 1 and 2 and as described in paragraphs [0010], [0033], [0068], [0093], and [0118], wherein the same 
As for Claim 13, Makino further discloses, as shown in figures 1 and 6, a polarization filter (106) through which a luminous flux of the same scene including the water surface passes (see paragraphs [0031]-[0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The ‘882 Publication, ‘595 Publication, ‘106 Patent, ‘856 Publication, and ‘085 Publication each disclose an imaging apparatus that captures and processes image of a water surface having a wave.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/Justin P. Misleh/
Primary Examiner, Art Unit 2662
May 6, 2021